Citation Nr: 0826068	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Hartford, Connecticut Regional Office (RO), wherein the RO 
denied service connection for a low back disability.

The Board acknowledges that the veteran applied for service 
connection for a low back disability in October 2003.  In 
June 2004, the RO issued an administrative dismissal of the 
veteran's claim, stating that the veteran failed to respond 
to a March 2004 letter and the evidence was insufficient for 
rating purposes.  The veteran was notified in June 2004 that 
his claim was denied, though the notice made no mention of a 
back disorder.  As the veteran was not notified of what type 
of claim was denied, the Board does not consider the June 
2004 rating decision as final.  Thus, the Board need not 
analyze whether new and material evidence was received.  See 
38 C.F.R. § 3.156 (2007).

In May 2007, the veteran testified at a videoconference 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a low back disability.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

During a May 2007 hearing before the Board, the veteran 
testified that he sustained a back injury in service and his 
symptoms, particularly pain, have continued since service to 
the present time.  He reported that pain was localized in the 
low back area.  The veteran stated that he did not have a 
pre-existing back condition prior to his entry into service.  
He claimed he sought treatment at the VA after service and as 
he was unable to see a physician, he did not seek any 
treatment for years thereafter. 

Service treatment records reflect that the veteran was 
treated on several occasions for complaints of low back pain.  
Nothing was noted upon entry into service.  Radiographic 
reports from December 1973 and June 1974 revealed lumbar 
scoliosis with convexity to the right as well as a spina 
bifida defect of the S1 level.  In May 1974, the veteran 
complained of low back pain, noted as "chronic since 
childhood," "worse in the last 6 months" and "possibly due 
to lifting heavy objects on the job."  In June 1974, 
pursuant to x-rays demonstrating a spina bifida defect of the 
S1 level and back scoliosis, the examiner listed mild chronic 
lumbosacral strain under his impression.  Upon separation the 
veteran reported a history of recurrent back pain, and 
occasional low back pain was noted. 

VA outpatient treatment reports from November 1998 to June 
2006 reflect that the veteran was treated for complaints of 
low back pain and was assessed and diagnosed with various 
back disorders, including disc herniation with pain radiating 
down the leg, spinal stenosis, degenerative disease, status 
post laminectomy, lumbar claudication, lumbar degenerative 
joint disease, sciatica, L5-S1 radiculopathy, foraminal 
stenosis, degenerative arthritis and disc degeneration.  VA 
outpatient treatment records also reflect that the veteran 
had undergone an implantation of a temporary spinal cord 
stimulator in October 2002 as well as a laminectomy and 
diskectomy in February 2001.

As the record shows evidence of treatment for a low back 
disorder on several occasions in service, lay evidence of a 
continuity of symptomatology following service and evidence 
of a current disability which could be associated with 
service, a VA examination is necessary to obtain an opinion 
as to whether the veteran's current disability is related to 
or aggravated by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, upon remand the RO should provide 
corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for a low back disorder 
since June 2006.  After securing any 
necessary release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which 
are not duplicates should then be 
associated with the claims file.

3.  The veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the current nature of the 
claimed low back disorder.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed low 
back disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed low back disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




